DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Bramian #70,216 on 06/03/2022.

The application has been amended as follows: 

14. (Currently Amended) An additive manufacturing method, the method comprising:
	depositing a layer of metal powder on a build plane;
	moving a heat source across a processing region of the layer of metal powder, the heat source creating a moving molten region that fuses the layer of metal powder within the processing region;
	recording first sensor data from a first sensor configured to receive optical input from a fixed portion of the processing region;
	recording second sensor data from a second sensor configured to receive optical input from the moving molten region as it moves across the processing region; and
	comparing the first sensor data to the second sensor data when the moving molten region is within the fixed portion of the processing region to determine an adjustment, wherein when the adjustment is applied to the second sensor data a result aligns with the first sensor data, wherein the adjustment is determined based on detecting a phase change of the layer of metal powder in the fixed portion of the processing region within the first sensor data.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The allowable subject matter from cancelled claim 17 is recited in the independent claims. See office action dated 12/24/2021 for allowability statement of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668